DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01 February 2022.  These drawings are acceptable.

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because it recites  “for at least some pairs of the corresponding grooves a higher side of the groove” when it should recite “for at least some pairs of the corresponding grooves on a higher side of the groove” or something similar.
Claim 5 is objected to because to because it appears to be missing a comma in line 2 after “sections”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pair of corresponding grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 3 recites “at least some pairs of the grooves” so it is unclear which pair is being referred to by claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 12-15, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan et al. (CA 2,891,892 A1 hereinafter “Logan”). Please refer to the annotated fig. 17 below:

    PNG
    media_image1.png
    438
    408
    media_image1.png
    Greyscale

In regards to claim 1, Logan discloses a gap sub comprising: 
a female part (30) having a female mating section (303B, 303C); 
a male part (20) electrically isolated from the female part, the male part having a male mating section (302B, 302C) and a gap section, the male mating section being inserted into a bore of the female mating section whereby the male and female mating sections overlap in an axial direction and are spaced radially apart from one another to provide a radial gap between the male and female mating sections wherein surfaces of the male mating section and female mating section facing one another across the radial gap comprise corresponding grooves (grooves that house bodies 45); 
an electrically insulating collar (see above fig.) positioned on the gap section; 
a plurality of electrically-insulating bodies (45) located between the overlapping male and female mating sections and spanning between corresponding ones of the grooves in the surfaces of the male and female mating sections such that the male and female parts are mechanically coupled together; 
wherein at least one of the surfaces of the male mating section and female mating section facing one another across the radial gap is formed such that opposing edges of at least some of the grooves on the at least one surface have different elevations (see fig. 18 which shows the mating sections are tapered, thus causing the grooves to have different radial elevations).
In regards to claim 2, Logan further discloses the surfaces of both the male and female mating sections are formed such that opposing edges of at least some of the grooves on each of the surfaces have different elevations (see fig. 18 which shows both mating sections are tapered, thus causing the grooves to have different radial elevations).
In regards to claim 5, Logan further discloses for a pair of corresponding grooves respectively on the male and female mating sections higher and lower sides of the corresponding groove on the male mating section are respectively radially aligned with lower and higher sides of the corresponding groove on the female mating section (shown in fig. 18).
In regards to claim 6, Logan further discloses the bodies comprise spherical balls (shown in figs. 5-9 and 18).
In regards to claim 12, Logan further discloses at least some of the grooves extend substantially longitudinally along the gap sub (shown in fig. 18).
In regards to claim 13, Logan further discloses higher and lower sides of the longitudinal grooves on the male mating section are arranged such that for two adjacent ones of the grooves the higher sides of the adjacent grooves are adjacent or the lower sides of the adjacent grooves are adjacent (shown in fig. 18).
In regards to claim 14, Logan further discloses higher and lower sides of the longitudinal grooves on the male mating section are arranged such that for two adjacent ones of the grooves the higher side one of the adjacent grooves is adjacent to the lower sides of the other adjacent groove (shown in fig. 18).
In regards to claim 15, Logan further discloses at least some of the grooves comprise pockets formed in one wall of the groove, the pockets shaped to conform with surfaces of the bodies (shown in fig. 18).
In regards to claim 17, Logan further discloses bottom surfaces of the grooves are arcuate (shown in fig. 18).
In regards to claim 21, Logan further discloses a longitudinal bore extending through the gap sub (central bore) and threaded couplings on opposing ends of the gap sub (see paragraph [0052]).
In regards to claim 22, Logan further discloses one of the threaded couplings is a pin coupling comprising a male thread and one of the threaded couplings is a box coupling comprising a female thread (see paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Logan as applied to claim 1 above.
In regards to claims 7-11, Logan discloses the gap sub of claim 1 but does not disclose the bodies being cylindrical or segmented polygonal rods.  Absent criticality, a change in the shape of a prior art device is design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the bodies of Logan as cylindrical or polygonal segmented rods, producing no new and unexpected results.
In regards to claim 18, Logan discloses the gap sub of claim 1 but does not disclose the grooves being V-shaped.  Absent criticality, a change in the shape of a prior art device is design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the grooves of Logan as V-shaped, producing no new and unexpected results.


Allowable Subject Matter
Claims 3, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a gap sub comprising all limitations of the claims.
Logan is considered the closest prior art of record and discloses most limitations of the claims as shown above but does not show or suggest at least some pairs of the corresponding grooves a higher side of the groove on the male mating section is radially outward relative to a higher side of the groove on the female mating section, the pockets comprise spherical cups spaced apart along the one wall of the groove, or the body projects more deeply into one of the corresponding grooves than into the other one of the corresponding grooves.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/13/2022